DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Clams 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2A, reference number 202 as recited in paragraph 34, line 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 27, line 4 recites “Vehicle 211D is traveling in lane 252A” should be corrected to “Vehicle 211D is traveling in lane 252B” as shown in Fig. 2B.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph 34, line 6 recites “vehicle 211A in lane 202A” should be corrected to “vehicle 211C in lane 202A”.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph 35, line 1 recites “FIG. 2C” should be corrected to “FIG. 2B”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 2 recites “one or sensors” should be corrected to “one or more sensors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 8 and 15 are directed toward a system, method and vehicle. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 8 and 15 are directed toward the abstract idea of identifying a non-compliant vehicle traveling in a direction in the one or more lanes that is different from the determined direction of travel in the one or more lanes, which comprises mathematical concepts, to data and deriving a result based on the application. Thus, it can be seen that the claims are directed towards an abstract idea.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claim 1 recites one additional element: one or more processors. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Notably, there is no actual use or presentation of the motion plans, such as controlling the vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 8 and 15 is implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of identifying a non-compliant vehicle traveling in a direction in the one or more lanes that is different from the determined direction of travel in the one or more lanes is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement mathematical operations is a well-understood, routine and conventional activity.
Thus, since claims 1, 8 and 15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 USC 101.
Claims 2-7, 9-14 and 16-20 do not comprise any further limitations which cause the abstract idea to be integrate into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelhard et al. (WO 2016/074771 A1) (Engelhard hereinafter).
Regarding claim 1, Engelhard discloses a system for determining a vehicle traveling in a wrong direction, the system comprising:
one or more sensors that produce sensor data; one or more processors; one or more non-transitory computer-readable medium storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to:
determine one or more lanes within a roadway using the sensor data; determine a direction of travel of the one or more lanes using the sensor data (Fig. 1, status data (S), positional information (P1, P2, P3), driving direction information (40, 42)); and
identify a non-compliant vehicle traveling in a direction in the one or more lanes that is different from the determined direction of travel in the one or more lanes (Abstract, the object of the invention is to provide means for detecting a wrong-way driver. For this purpose, for every other vehicle (26), the analysis device (36) is designed to enter the position on the road of the other vehicle in the digital road map (38), based on the positional information (P1, P2, P3) of the other vehicle (26), and to check whether the other vehicle (26) is a wrong-way driver driving against the prescribed driving direction).
Regarding claim 2, Engelhard discloses the system of claim 1, as stated above, further comprising a wireless communication module, wherein the computer-readable instructions further cause the one or more processors to transmit a wrong direction warning to at least one of the non-compliant vehicle and other vehicles in proximity to the non-compliant vehicle (Page 3, paragraph 3, the signal may be a warning e.g., for the driver or another road user. Additionally or alternatively, the signal may be a control signal for a driver assistance device. The signal can be transmitted, for example, to a vehicle component of the motor vehicle. By way of example, the vehicle component may be an output device for the driver, which may be e.g. Warns the driver in front of the ghost driver. The vehicle component can also be a transmitting device in order to report the detected ghost driver, for example, to a traffic control center).
Regarding claim 3, Engelhard discloses the system of claim 1, as stated above, wherein the wrong direction warning is transmitted by a vehicle-to-vehicle communication protocol (Fig. 1, communication unit (36); Page 3, paragraph 3, the signal can also be transmitted via the communication device, for example as a data record in a vehicle-to-vehicle communication to other road users and/or the ghost driver).
Regarding claim 4, Engelhard discloses the system of claim 1, as stated above, wherein the determined direction of travel is determined by observing, using the sensor data, a plurality of vehicles traveling in a common direction in the one or more lanes of the roadway (Fig. 1, positional information (P1, P2, P3)).
Regarding claim 6, Engelhard discloses the system of claim 1, as stated above, wherein the one or more lanes within the roadway are determined in real time using the sensor data (Page 6, paragraph 1).
Regarding claim 7, Engelhard discloses the system of claim 6, as stated above, wherein the one or more lanes within the roadway are determined by a lane geometry model (Page 7, paragraphs 1-7) .
Regarding claims 8-11 and 13-14, the elements contained in claims 8-11 and 13-14 are substantially similar to elements presented in claims 1-4 and 6-7, respectively, except that they set forth the claimed invention as a method rather than a system and thus are rejected for the same reasons as applied above.
Regarding claims 15-18 and 20, the elements contained in claims 15-18 and 20 are substantially similar to elements presented in claims 1-4 and 6, respectively, except that they set forth the claimed invention as a vehicle rather than a system and thus are rejected for the same reasons as applied above.

Allowable Subject Matter
Subject to the resolution of the 35 U.S.C. 101 rejections set forth above, claims 5, 12 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/            Examiner, Art Unit 3661